                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


PUNTA LIMA, LLC,

       Plaintiff,

                     v.                           Civil No. 19-1673 (FAB)

PUNTA LIMA DEVELOPMENT COMPANY, LLC,

       Defendant.

PUNTA LIMA WIND FARM, LLC,

       Plaintiff,
                                                  Civil No. 19-1800 (FAB)
                     v.

PUNTA LIMA DEVELOPMENT COMPANY, LLC,

       Defendant.


                            OPINION AND ORDER

BESOSA, District Judge.

       Forasmuch as these cases originate with Hurricane María, the

cases themselves have become like tempests.            The Court’s November

opinion, Punta Lima, LLC v. Punta Lima Dev. Co., LLC, 2019 WL

6358215 (D.P.R. Nov. 27, 2019) (Besosa, J.), was followed by seven

amended counterclaims against each plaintiff, see Docket Nos. 130,

131,   177,   178,   a    motion   to   dismiss    some   of   those   amended

counterclaims, see Docket No. 180, a discovery dispute, see Docket

No. 139, and a raft of scheduling squabbles, see Docket Nos. 136,
Civil No. 19-1673, 19-1800 (FAB)                                              2

151, 168. “[W]hat’s past is prologue,” it seems, in this turbulent

litigation.       William Shakespeare, The Tempest act 2, sc. 1.

     As discussed below, the motion to dismiss filed by Punta Lima,

LLC (“Punta Lima”) and Punta Lima Wind Farm, LLC (“Wind Farm,” and

together with Punta Lima, “plaintiffs”), see Docket No. 180 is

GRANTED IN PART AND DENIED IN PART.              That part of the motion

pertaining to the amended fifth counterclaim remains pending.

Plaintiffs’ first motion to dismiss, see Docket No. 148, is VACATED

AS MOOT.      Punta Lima Development Company, LLC (“defendant”)’s

amended first counterclaims against each plaintiff, see Docket

No. 177 at pp. 14–17; Docket No. 178 at pp. 16–19, are DISMISSED

WITH PREJUDICE.        Defendant’s amended fifth counterclaims, see

Docket No. 177 at pp. 22–24; Docket No. 178 at pp. 24–26, are

bifurcated from the trial on the other claims and counterclaims in

these cases.       Defendant’s amended sixth counterclaims, see Docket

No. 177 at pp. 24–25; Docket No. 178 at pp. 26–27, are DISMISSED

WITH PREJUDICE IN PART.          Defendant’s amended seventh counterclaim

against    Wind    Farm,   see    Docket   No. 177   at   pp. 25–31,   is   not

dismissed, while the amended seventh counterclaim against Punta

Lima; see Docket No. 178 at pp. 27–33, is DISMISSED WITH PREJUDICE.

     Other pending motions are also resolved below.              Plaintiffs’

motion regarding claims to be heard at trial, see Docket No. 136,
Civil No. 19-1673, 19-1800 (FAB)                                          3

is GRANTED IN PART AND DENIED IN PART.           Plaintiffs’ motion to

continue the hearing and trial, see Docket No. 151, is DENIED.

I.   Background

     A.    Factual Background

           The Court’s November opinion in these cases detailed the

factual allegations in plaintiffs’ complaints.           See Punta Lima,

2019 WL 6358215, at *1–6.         Defendant has since answered those

allegations.     See Docket No. 130 at pp. 1–23; Docket No. 131 at

pp. 1–9.   Many of the facts alleged by plaintiffs are admitted and

adopted by defendant.      See Docket Nos. 130, 131.

           In   this   opinion,   the   Court   relies   on   the    factual

allegations in defendant’s amended counterclaims and the materials

attached to them or incorporated in them.         Docket Nos. 177, 178;

see also Rivera v. Centro Médico de Turabo, Inc., 575 F.3d 10, 15

(1st Cir. 2009) (explaining that, except for a certain narrow class

of documents, Federal Rule of Civil Procedure 12(b)(6) permits a

court to consider only facts and documents that are part of or

incorporated into a complaint).         This opinion does not present

defendant’s     complete   counternarrative.       Rather,     the    Court

generally focuses on defendant’s factual allegations relevant to

resolution of plaintiffs’ pending motion to dismiss.            The Court

“take[s] as true the allegations of the [amended counterclaims],

as well as any inferences [the Court] can draw from [them] in the
Civil No. 19-1673, 19-1800 (FAB)                                             4

[counterclaimant’s] favor.”         Zenón v. Guzmán, 924 F.3d 611, 615

(1st Cir. 2019); see Walker Process Equip., Inc. v. Food Mach. &

Chem. Corp., 382 U.S. 172, 174–75 (1965).

            1.    Basic Description of the Parties’ Relationship

                  Wind Farm and defendant used to be affiliates.          See

Docket No. 177 at p. 3; Docket No. 178 at p. 3.           That relationship

changed   hours    before   the    first    complaint    in    this   judicial

proceeding was filed on July 15, 2019.           See Docket No. 177 at p. 3;

Docket No. 178 at p. 3.         Since July 15, Punta Lima has owned the

membership interest in Wind Farm.           See Docket No. 177 at p. 3;

Docket No. 178 at p. 3.

            2.    Land Leases and Related Agreements

                  Around late 2012, defendant and Wind Farm entered

a suite of agreements by which defendant leased or subleased land

to Wind Farm.     See Docket No. 177 at p. 7; Docket No. 178 at p. 7.

The agreements are collectively referred to in this opinion as the

“land leases.”      The land is described in this opinion as the

“project site” because a wind-powered electric generation project

is located on the land.          See Docket No. 17 at pp. 2, 7; Docket

No. 178 at pp. 2, 7.     The electric generation project is described

in this opinion as the “project.”

                  Some agreements give rights to Punta Lima.              For

instance,   if    Wind   Farm    defaults   in    its   land   leases   rental
Civil No. 19-1673, 19-1800 (FAB)                                   5

obligations, Punta Lima has the right, but not the obligation, to

cure the default.     See Docket No. 177 at p. 7; Docket No. 178 at

pp. 7–8.

                 Wind Farm and defendant also entered an operation

and management service agreement to perform routine administrative

services associated with the project. See Docket No. 177 at p. 13;

Docket No. 178 at p. 15.     That agreement is referred to in this

opinion as the “O&M agreement.”    The O&M agreement is designed to

last as long as an agreement between Wind Farm and another entity.

See Docket No. 177 at p. 13; Docket No. 178 at p. 15.

           3.    Facility Lease

                 Also in 2012, Wind Farm leased from Punta Lima wind-

powered electric generation equipment and related material.      See

Docket No. 177 at p. 8; Docket No. 178 at p. 8.    That agreement is

referred to in this opinion as the “facility lease.”

                 The facility lease addresses destruction of the

project.   See Docket No. 177 at p. 8; Docket No. 178 at pp. 8–9.

If the project is destroyed, Wind Farm can choose either to rebuild

the project or to terminate the facility lease. See Docket No. 177

at p. 8; Docket No. 178 at pp. 8–9.     The facility lease requires

Wind Farm to choose to rebuild or terminate within four months of

the destructive incident, or be deemed to have elected to terminate

the agreement.      See Docket No. 177 at p. 8; Docket No. 178 at
Civil No. 19-1673, 19-1800 (FAB)                                                   6

pp. 8–9.   In the event of termination, Wind Farm owes Punta Lima

a sum referred to here as the “termination payment.”                     See Docket

No. 120, Ex. 8 at p. 24 (cited at Docket No. 178 at p. 9); see

also Docket No. 177 at pp. 3–4, 29–30 (discussing termination

payment); Docket No. 178 at pp. 3–4, 31–32 (same).

                  Another agreement granted Punta Lima the right to

foreclose on the membership interest in Wind Farm should the latter

default in its facility lease obligations.               See Docket No. 177 at

p. 8;   Docket   No. 178    at   pp. 9.        Pursuant    to     this   agreement,

defendant states, “the delivery of the Collateral ‘secures the

payment and performance when due of all Obligations.’”                   See Docket

No. 188 at p. 8 (quoting agreement); Docket No. 178 at p. 9 (same).

           4.     Subordination Agreement

                  Defendant      and     Wind     Farm         also   executed     a

subordination agreement.         See Docket No. 177 at pp. 2–3; Docket

No. 178    at    pp. 2–3.        This     agreement       is     denominated     the

“subordination     agreement”     in    this    opinion.         Pursuant   to   the

subordination agreement, defendant agreed to subordinate most of

Wind Farm’s payment obligations to defendant in favor of Wind

Farm’s obligations to Punta Lima.           See Docket No. 177 at pp. 2–3;

Docket No. 178 at p. 2–3.
Civil No. 19-1673, 19-1800 (FAB)                                      7

          5.   Project Operation and Destruction

               Hurricane     María    destroyed    the    project   on

September 20, 2017.   See Docket No. 177 at p. 8; Docket No. 178 at

p. 10.   Before then, the project was successfully operated.        See

Docket No. 177 at p. 8; Docket No. 178 at p. 10.

          6.   Negotiations After Destruction of the Project

               After the hurricane passed, the parties and their

parent companies began negotiations to rebuild the project.         See

Docket No. 177 at p. 9; Docket No. 178 at p. 11.

               In 2018 and 2019, Punta Lima agreed to extend the

time in which Wind Farm was required to decide whether to rebuild

the project or terminate the facility lease.       See Docket No. 177

at p. 9; Docket No. 178 at p. 11.      These agreements are referred

to in this opinion as the “extension agreements.”        The extension

agreements provided that Wind Farm would continue payments due

pursuant to the facility lease but would not spend insurance

proceeds on, for instance, land leases rent.       See Docket No. 177

at pp. 9–10, 27; Docket No. 178 at pp. 11–12, 29; see, e.g., Docket

No. 119, Ex. 19 at pp. 2–3 (cited or referenced in Docket Nos. 177,

178) (stating terms of extension agreement).

               The    negotiations   were   eventually   halted.    See

Docket No. 177 at p. 10; Docket No. 178 at pp. 11–12.       Punta Lima

was opposed to sharing the costs of revenue reductions proposed by
Civil No. 19-1673, 19-1800 (FAB)                                          8

the Puerto Rico Electric Power Authority (“PREPA”).             See Docket

No. 177 at p. 10; Docket No. 178 at pp. 11–12. PREPA is the entity

purchasing electric power from the project.      See Docket No. 177 at

p. 8; Docket No. 178 at p. 9.        The negotiations were also halted

because of Punta Lima’s approach to a proposed joint venture

interest distribution. See Docket No. 177 at p. 10; Docket No. 178

at   p. 11–12.    As   a   result,   defendant   was   unable    to   begin

reconstruction efforts.       See Docket No. 177 at p. 10; Docket

No. 178 at p. 12.

           7.    Wind Farm Defaults on Land Leases

                 On May 9 and 31, 2019, defendant informed Wind Farm

of defaults pursuant to the land leases.         See Docket No. 177 at

p. 10; Docket No. 178 at p. 12.       At this time, defendant states,

Wind Farm had not defaulted in its rent payments pursuant to the

facility lease.     See Docket No. 177 at p. 10; Docket No. 178 at

p. 12.

                 Additionally, in late June, 2019, defendant sent

Punta Lima notices of Wind Farm’s default.       See Docket No. 177 at

p. 10; Docket No. 178 at p. 12.          In those notices, defendant

granted Punta Lima thirty days to cure Wind Farm’s default.            See

Docket No. 177 at p. 10; Docket No. 178 at p. 12.        By this time in

late June, as further described below, Punta Lima had already
Civil No. 19-1673, 19-1800 (FAB)                                              9

acquired control over Wind Farm.           See Docket No. 177 at p. 10;

Docket No. 178 at p. 12.

              8.   Wind Farm Defaults on Facility Lease

                   On June 21, 2019, Punta Lima notified Wind Farm of

the occurrence of default pursuant to the facility lease and

demanded immediate payment.        See Docket No. 177 at p. 11; Docket

No. 178 at p. 13.       The only event of default identified in the

notice was PREPA’s bankruptcy. See Docket No. 177 at p. 11; Docket

No. 178 at p. 13.       In addition, through this letter, Punta Lima

invoked its right to exercise the membership interest powers in

Wind Farm.      See Docket No. 177 at p. 11; Docket No. 178 at p. 13.

Defendant was thereafter unable to exercise a membership interest

over   Wind    Farm,   including   a   right   to   vote   over   Wind   Farm’s

decisions.      See Docket No. 177 at p. 11; Docket No. 178 at p. 13.

                   After Punta Lima took control of Wind Farm, the

latter failed for the first time to make a rent payment pursuant

to the facility lease. See Docket No. 177 at p. 11; Docket No. 178

at p. 13.      According to defendant, this was done “to ensure that

[Punta Lima] could then foreclose on [Wind Farm] and terminate the

[facility lease].”      See Docket No. 177 at p. 11; Docket No. 178 at

p. 13.
Civil No. 19-1673, 19-1800 (FAB)                                         10

          9.   Punta Lima Acquires Wind Farm

               By   an   agreement   effective    on    the   morning    of

July 15, 2019, Punta Lima took ownership of Wind Farm.         See Docket

No. 177 at pp. 11–12; Docket No. 178 at p. 13.         This agreement is

described in this opinion as the “foreclosure sale agreement.”

The foreclosure sale agreement provides that the purchase price

for the Wind Farm membership interests is $18,944,097.00, and that

amount would be payment for Wind Farm’s obligations to Punta Lima

pursuant to the facility lease.      See Docket No. 120, Ex. 12 at

p. 2 (cited by Docket No. 177 at pp. 11–12; Docket No. 178 at

p. 13).   The foreclosure sale agreement does not provide a basis

for the purchase price calculation, but the amount is similar to

the insurance proceeds Wind Farm received by January 2019.              See

Docket No. 177 at p. 12; Docket No. 178 at p. 14.

               At the same time, Punta Lima and Wind Farm also

agreed to terminate the facility lease.          See Docket No. 177 at

p. 12; Docket No. 178 at p. 14.      This agreement is described in

this opinion as the “facility lease termination agreement.”

               Four days later, on July 19, 2019, the parties to

the foreclosure sale agreement entered into an amended agreement.

See Docket No. 177 at pp. 12–13; Docket No. 178 at pp. 14–15. This

agreement is described in this opinion as the “amended foreclosure

sale agreement.”    The amended foreclosure sale agreement states
Civil No. 19-1673, 19-1800 (FAB)                                                    11

that the purchase price for the Wind Farm membership interests

constitutes partial payment for Wind Farm’s obligations to Punta

Lima.     Docket No. 119, Ex. 30 at p. 2; see Docket No. 177 at

pp. 12–13 (discussing the amended foreclosure sale agreement);

Docket No. 178 at pp. 14–15 (same).              According to defendant,

plaintiffs   agreed    to    the   amended   foreclosure     sale           agreement

“seeking to unlawfully revive Plaintiff’s extinguished debts, to

prevent    [defendant]      from    collecting     rent”    by        way    of   the

subordination agreement.           See Docket No. 177 at p. 13; Docket

No. 178 at p. 15.

            10.   Defendant Terminates the Land Leases

                  On   July    27,     defendant     sent        to     plaintiffs

notifications that it was terminating the land leases.                  See Docket

No. 177 at p. 11; Docket No. 178 at p. 12.             Defendant gave Wind

Farm ninety days to remove its possessions. Docket No. 119, Ex. 33

at p. 1 (cited at Docket No. 177 at p. 11; Docket No. 178 at

p. 12).

            11.   Wind Farm Terminates the O&M Agreement

                  Wind Farm terminated the O&M agreement in September

2019.   See Docket No. 177 at p. 13; Docket No. 178 at p. 15.                     This

termination was based on an alleged termination of the agreement

whose term is coincident with the term of the O&M agreement.                      See

Docket No. 177 at p. 13; Docket No. 178 at p. 15.            The termination
Civil No. 19-1673, 19-1800 (FAB)                                                 12

of    the   other   agreement,      however,    did   not   occur    pursuant    to

necessary notice procedures in that agreement.               See Docket No. 177

at pp. 13–14; Docket No. 178 at p. 15–16.

       B.    Procedural Background

             The procedural background to this case is elaborated at

length in the Court’s prior opinions.                 See Punta Lima, 2019 WL

6358215, at *6–7; Docket No. 162 at pp. 2–6.                    The procedural

background discussed below focuses only on the matters relevant to

the pending motions.

             Defendant     asserted     seven   counterclaims       against   both

Punta Lima and Wind Farm.          See Docket No. 130 at pp. 39–56; Docket

No. 131 at pp. 27–43.            Plaintiffs moved to dismiss the first,

fifth, sixth, and seventh counterclaims against each of them.                   See

Docket No. 148 at p. 2.          Defendant then amended its counterclaims.

See    Docket    Nos. 177,       178.    The    amended     counterclaims     make

substantive      changes    to    the   fifth   counterclaims       against   each

plaintiff.      See Docket No. 177 at p. 1 n.1; Docket No. 178 at p. 1

n.1.    Plaintiffs then moved to dismiss the amended counterclaims,

incorporating by reference their earlier arguments with respect to

the    first,   sixth,     and    seventh   counterclaims      and   making     new
Civil No. 19-1673, 19-1800 (FAB)                                             13

arguments with respect to the changed fifth counterclaims.                  See

Docket No. 180 at pp. 1–2. 1

            The parties also filed other motions.           Plaintiffs moved

bifurcate the trial on some or all of defendant’s counterclaims

from the preliminary injunction hearing and trial on their claims

and their requests for preliminary and permanent injunctions.               See

Docket No. 136 at pp. 1–2. Plaintiffs separately moved to continue

the hearing and trial date.        See Docket No. 151 at p. 1.      Defendant

moved for subpoenas and a discovery request.             See Docket No. 139

at p. 7.

II.   Standard of Review

      Rule 12(b)(6) permits a defendant to move to dismiss an action

for failure to state a claim upon which relief can be granted.

Fed. R. Civ. P. 12(b)(6).          To survive the motion, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’”                Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).         A claim is facially plausible

if,   after     accepting     as    true    all    non-conclusory      factual

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.             Ocasio-Hernández


1 All references below to plaintiffs’ motion to dismiss in Docket No. 148 should
be understood as applicable to defendant’s amended counterclaims because Docket
No. 148 is incorporated by reference in Docket No. 180.
Civil No. 19-1673, 19-1800 (FAB)                                  14

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).    “Plausible, of

course, means something more than merely possible, and gauging a

pleaded situation’s plausibility is a context-specific job that

compels [a court] to draw on [its] judicial experience and common

sense.” Zenón, 924 F.3d at 616 (internal quotation marks omitted).

A court must decide whether the complaint alleges sufficient facts

to “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.    The burden is on the plaintiff to allege a viable

cause of action plausibly.    Hochendoner v. Genzyme Corp., 823 F.3d

724, 730 (1st Cir. 2016).

     Assessing the adequacy of a complaint in the First Circuit

involves two steps.     Zenón, 924 F.3d at 615–16.    First, a court

“isolate[s] and ignore[s] statements in the complaint that simply

offer legal labels and conclusions or merely rehash cause-of-

action elements.”    Id. at 615 (internal quotation marks omitted).

Second, the court “take[s] the complaint’s well-pled (i.e., non-

conclusory, non-speculative) facts as true, drawing all reasonable

inferences in the pleader’s favor” to “see if they plausibly

narrate a claim for relief.”      Id. at 615–16 (internal quotation

marks omitted).
Civil No. 19-1673, 19-1800 (FAB)                                  15

III. Discussion

      A.   Defendant’s Amended First Counterclaims

           1.     The Parties’ Positions

                  In its amended first counterclaim, defendant asks

for a declaratory judgment that the amended foreclosure sale

agreement is null and void.       See Docket No. 177 at pp. 14–17;

Docket No. 178 at pp. 16–19.    According to defendant, the amended

foreclosure sale agreement is null and void because it is a

contract prejudicing a third party as defined in Dennis v. City

Federal Savings & Loan Association, 21 P.R. Offic. Trans. 186, 202

(1988). See Docket No. 177 at pp. 14–17; Docket No. 178 at pp. 16–

19.

                  Plaintiffs argue that defendant has not pled facts

sufficient to state a cause of action pursuant to Dennis.       See

Docket No. 148 at pp. 8–19.      Plaintiffs argue that defendant’s

interests are not among those protected by Dennis, including

because defendant freely consented to subordinate its interests

through the subordination agreement. Id. at pp. 10–12. Plaintiffs

also argue that defendant failed sufficiently to allege causation

and intent to harm, two elements of a Dennis claim.          Id. at

pp. 13-18.   Plaintiffs stipulate that Puerto Rico law applies for

purposes of their motion to dismiss, but ask that they be allowed
Civil No. 19-1673, 19-1800 (FAB)                                            16

to brief a conflict of laws issue should the Court deny their

motion.   Id. at p. 19.

                  Defendant      responds    to    some     of    plaintiffs’

arguments.     See Docket No. 171 at pp. 3–13.            Defendant devotes

much of its response to arguments about the proper standard of

review applied to motions to dismiss.           Id. at pp. 2–3, 8–11.       At

various   points,    defendant    (erroneously)     tells   the   Court   that

“[t]he correct standard” is found in a decision predating Iqbal

and Twombly by more than a half-century, id. at p. 9 (quoting

Manosky v. Bethlehem-Hingham Shipyard, Inc., 177 F.2d 529, 531

(1st   Cir.   1949)),   and   that   “[u]nder     the   applicable   pleading

standards, all that is required is that [defendant] put Plaintiffs

on notice of its case and state how the alleged wrongdoing caused

it harm,” id. at p. 10–11. 2         Defendant additionally recounts a

litany of facts that, according to defendant, satisfy its burden

to plead at this stage of the proceeding.           Id. at pp. 5–8, 11–12.

With respect to its pleading of injury, defendant relies on cases

adjudicating the issue of standing and avers that, “[a]t the

pleading stage, general factual allegations of injury resulting

from the defendant’s conduct may suffice, for on this stage, courts



2 Defendant asked for, and the Court granted, an extension to file its response

to plaintiffs’ motion to dismiss because “[d]espite [its] best efforts,”
defendant required an extension “to submit a properly vetted version of its
brief.” See Docket No. 164 at p. 2; Docket No. 166.
Civil No. 19-1673, 19-1800 (FAB)                                            17

presume that general allegations embrace those specific facts that

are necessary to support the claim.”             Id. at p. 10.       Defendant

does not otherwise respond to plaintiffs’ argument that its consent

to the subordination agreement renders its interests and injury

unprotected by Dennis.      See id.

           2.   Applicable Law

                Puerto      Rico    has     adopted   a   treatise    author’s

explanation that “in all cases in which both contracting parties

arrange to cause harm to a third person, the contract has an

illegal   consideration,     and     such    condition    thus   implies   its

nullity.” Dennis, 21 P.R. Offic. Trans. at 206 (internal quotation

marks omitted).   The aggrieved third person can seek to nullify

the contract.   Id.   The doctrine “is related and analogous to the

tortious interference with a contractual relation.”              Id. at 200;

see Gen. Office Prods. Corp. v. A.M. Capen’s Sons, Inc., 15 P.R.

Offic. Trans. 727, 734 (1984).

                There are four necessary elements to a contract

prejudicing a third party.         Dennis, 21 P.R. Offic. Trans. at 202.

These are: “(1) that a third person has been affected; (2) that

said third person has sustained injury; (3) that a causal nexus

exists between the injury and the contract; and (4) that there is

intent to cause injury, either by both contracting parties or by

only one of them.”    Id.
Civil No. 19-1673, 19-1800 (FAB)                                                     18

                   To   withstand     a   motion   to    dismiss,     a   claimant

alleging a contract prejudicing a third party must plead facts

that, if proven, would satisfy each of the four elements of the

Dennis test.       See, e.g., Triangle Cayman Asset Co. 2 v. Prop.

Rental & Inv., Corp., 278 F. Supp. 3d 508, 519 (D.P.R. 2017)

(Besosa, J.).      As with any claim, “bare, conclusory allegations

are insufficient to withstand a motion to dismiss pursuant to Rule

12(b)(6).”   Id.

                   i.    Commonwealth and Federal Cases Expounding and
                         Applying the Four Elements in the Dennis Test

                         a.     Whether a Third Person Is Affected

                                The   first    element   in   the   Dennis       test

requires the third person both to (i) be a stranger to the contract

and (ii) “be tied to the parties or to one of them by a juridical

relation harmed by the same, or is dependent on the tortious cause

and effect contract.”           Dennis, 21 P.R. Offic. Trans. at 202

(internal    quotation        marks   omitted).          “Essential       to     this

situation,” the Puerto Rico Supreme Court further explained, “is

the incompatibility between the juridical position of the injured

third persons and the effects derived from the contract.”                      Id.

                                In Dennis, a party held an option to

purchase property and a right of first refusal vis-à-vis offers

from any other interested buyers.             Id. at 192.     While that option
Civil No. 19-1673, 19-1800 (FAB)                                                    19

remained in effect, the property was sold to another buyer.                       Id.

The Dennis court said the first element of the Dennis test was

satisfied    in    these    circumstances         because   the    option    holder’s

position was “radically incompatible with,” and injured by, the

sale of the property.           Id. at 202–03.

                           b.     Whether the Third Person Sustained Injury

                                  The    second     element   requires       “a   harm

caused by said contract to the third person.”                     Id. at 203.     This

requirement is demanding because it is only satisfied by certain

types of harm.

                                  To    satisfy    the    injury    requirement,     a

third party must show harm to its rights.                         The Dennis court

observed that, according to a Spanish treatise, “[a]n injury is a

harm or a violation of a concrete subjective right, hence no injury

is caused to third persons if the interests at stake are not

specially protected interests.”               Id. (alteration in original)

(internal quotation marks omitted).                Another treatise, the Dennis

court noted, “indicates that the injury is the undermining or

withdrawal    of    a   legal     interest . . .         injury    to   a   statutory

interest.”    Id. (alteration in original) (internal quotation marks

omitted).    The Dennis court also quoted a treatise as follows:
Civil No. 19-1673, 19-1800 (FAB)                                           20

      The problem with these contracts stems primarily from a
      violation of a subjective credit right of a third person
      who is harmed by such violation. The duty to respect
      other parties’ legal situations (obligatory or real) is
      accepted without question by the doctrine and case law,
      and, clearly, the possibility that a contract is
      prejudicial to the same is seen when one of the
      contracting parties is subject to such credit right (the
      exclusive distributor harmed because the person that
      gave him the sales exclusive is selling to others within
      the restricted area).

Id.

                              Three cases help elucidate the injury

requirement.     In Dennis, the sale contract affected the third

party’s “‘personal’ or ‘credit’ right’ . . . constituted by the

option to buy.”      Id. at 203.      Having “transgressed” that right,

the sale contract “eliminated the exclusive reserve of the right

to buy [the property], which was the object of the option.”               Id.

at 204 (internal quotation marks omitted).

                              Three     years      later,     in     Dolphin

International of Puerto Rico, Inc. v. Ryder Truck Lines, Inc., 127

D.P.R. 869 (1991) (officially translated to English), 3 the court

held the requirement unsatisfied. In that case, a Florida business

began a commercial relationship with a Puerto Rico business by

which the latter would act as agent for the former.           Id.   When the



3 “The official translations of many Puerto Rico cases . . . do not contain

internal page numbers. Accordingly, [courts] cannot include pin-point citation
references for those cases.” Citibank Glob. Mkts., Inc. v. Rodríguez-Santana,
573 F.3d 17, 24 n.7 (1st Cir. 2009).
Civil No. 19-1673, 19-1800 (FAB)                                      21

Florida business terminated the relationship six months later, it

hired some of the Puerto Rico business’s employees.       Id.

                            In a terse footnote, the Dolphin court

held    the   Florida   business’s   contractual   relation   with   the

employees insufficient to ground a Dennis action.        Id. at n.11.

The Puerto Rico business’s interests were not specially protected,

the Dolphin court suggested, because there was no injury to any of

its rights.    Id.   The court explained:

       The [employees] in the case at bar, could resign from
       their jobs with [the Puerto Rico business] at any time
       and for any reason. [The Puerto Rico business] had no
       right to require its employees to stay with the company.
       Therefore, the agreed labor relation between [the
       Florida business] and the employees did not harm any of
       [the Puerto Rico business’s] rights. Once it has been
       established that no damage was caused, we need not
       analyze the remaining requirements.

Id.

                            Dolphin thus teaches that a third party

must identify a right infringed by contracting parties.         It is not

hard to imagine myriad ways that the employees’ contract with a

competitor might have harmed the Puerto Rico business.           Indeed,

the Puerto Rico business alleged that its “business would come to

a virtual stop” without the lost employees and a lower court found

the business was damaged.     127 D.P.R. 869.   But if the third party

does not hold a certain type of right injured by the agreement—

like the option contract in Dennis impaired by the property sale—
Civil No. 19-1673, 19-1800 (FAB)                                        22

those harms will not suffice to satisfy the second element of the

Dennis test.     Id. at n.11.

                             Dolphin does not expressly identify the

type of right that must be infringed.         See id.    This issue, along

with the larger question of why the Puerto Rico Supreme Court

requires infringement of a right, is discussed below.

                             The third case elucidating the injury

element to the Dennis test is Twin County Grocers, Inc. v. Méndez

& Co., Inc., 81 F. Supp. 2d 276, 292 (D.P.R. 1999) (Domínguez,

J.).   In this case, a party argued that a contractual arrangement

damaged its exclusive and/or sole distribution rights.           Id.   The

Twin County Grocers court explained that, pursuant to Dennis,

“[t]here is no injury if the third party is merely placed in a[n]

unfavorable position or interferes with interests not specifically

protected.”    Id.   The Twin County Grocers court held that the third

party was not entitled to summary judgment because doubts as to

the professed exclusivity rights prevented it from “satisfy[ing]

the ‘damage to the third party’ requirement.”           Id.

                       c.    Whether There Is a Causal Nexus Between
                             a Contract and the Third Person’s Injury

                             The third element in the Dennis test—a

causal   nexus   between    the   contract   and   injury—requires   “[t]he

injury . . . be the direct and immediate result of the contract.”
Civil No. 19-1673, 19-1800 (FAB)                                             23

Dennis, 21 P.R. Offic. Trans. at 204.                This requirement was

satisfied in Dennis because “the impossibility of executing the

option . . . and the possible damages stemming from that breach,

were the direct and immediate result of the sale contract.”                Id.

                     d.     Whether There Is Intent to Harm

                            The final element requires “an intent to

cause harm either by one or both parties.” Id. (internal quotation

marks omitted).   After noting disagreement among treatise authors

as to liability for a lack of due diligence concerning affected

third parties, the Dennis court concluded that “the prejudiced

party need only show or present facts allowing . . . [the Court]

to infer that . . . [the injurers have] acted tortiously, with

knowledge of the contract’s existence, or the third person’s

artificial relation.”     Id. at 204–05 (first and third alterations

in original) (internal quotation marks omitted).             The Dennis court

found that, because the parties to the property sale knew of the

option contract, they intended to cause harm.”              Id. at 205.

                     e.     Synthesis

                            In   summary,      the   Dennis    test    requires

(i) a third person to have a juridical relation harmed by the

questioned   contract,    (ii)   that   harm    must   be     to   a   specially

protected interest, (iii) the harm must be the direct and immediate

result of the contract, and (iv) the contracting parties must
Civil No. 19-1673, 19-1800 (FAB)                                            24

intend to harm that the third person’s interests and know of those

interests.

                            As     is     evident,   judicial     precedent

elaborating the Dennis test is limited.          This Court was not able

to identify, and the parties did not provide, any other English-

language decisions from the Puerto Rico Supreme Court addressing

the Dennis test.

                            The    limited    precedent     discussed    above

seems to raise as many questions as it answers.         Why did the Dennis

and Dolphin courts require injury to a third party’s rights?              What

type of rights must be injured?         Separately, what does it mean for

an injured person’s juridical relationship to be incompatible with

an allegedly harmful contract?          It is also unclear what type of

causation is meant by “direct and immediate.”           If a contract is a

but-for cause of harm but would not cause that harm without a

separate agreement to which the injured party acceded, does the

contract satisfy the causation element of the Dennis test?                And,

while the Dennis court found the intent-to-harm element satisfied

because the parties knew that the third party would be harmed, is

more evidence sometimes required to allow a court to infer intent

to harm?

                            To    understand    these   unresolved      issues

better,    the   Court   considers      the   functional,    economic,    and
Civil No. 19-1673, 19-1800 (FAB)                                             25

historical aspects of the Dennis doctrine. The broader perspective

facilitates application of the Dennis doctrine here.

                   ii.   The Dennis Doctrine in a Broader Context

                         It is sometimes said that, “[i]n the law of

contracts . . .      much depends on the maxim ‘pacta tertiis nec

nocent nec prosunt’:       covenants between two parties neither hurt

nor benefit third parties.”          Daniela Caruso, Non-Parties: The

Negative Externalities of Regional Trade Agreements in a Private

Law Perspective, 59 Harv. Int’l L.J. 389, 389 (2018) [hereinafter

Caruso].      Another Latin phrase, res inter alios acta, refers to

“[t]he     common-law    doctrine   holding     that   a   contract      cannot

unfavorably affect the rights of someone who is not a party to the

contract.”     Res Inter Alios Acta, Black’s Law Dictionary (11th ed.

2019).   These statements simply do not describe most contracts in

our complex society.

                         Third parties are affected by contracts in

various ways.      Supply and demand, and the attendant price signals,

mean   that    a   commercial   contract   is   likely     to   affect   other

competitors in the same market.            Aditi Bagchi, Other People’s

Contracts, 32 Yale J. on Reg. 211, 217 (2015) [hereinafter Bagchi,

Other People’s Contracts]; Caruso, 59 Harv. Int’l L.J. at 390.

That same contract could also affect one of the parties’ suppliers
Civil No. 19-1673, 19-1800 (FAB)                                                   26

or customers.       Bagchi, Other People’s Contracts, 32 Yale J. on

Reg. at 217.       Other examples abound.

                           In broad terms, externalities occur where a

person incurs a cost or benefit that is created by others.                        See

Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs,

531 U.S. 159, 195–96 (2001) (Stevens, J., dissenting); Richard L.

Revesz, Federalism and Interstate Environmental Externalities, 144

U. Pa. L. Rev. 2341, 2343 (1996).                A contract that harms a third

party causes a negative externality.

                           Contractual         negative     externalities         are

recognized     as     justifications           for   regulatory     and     judicial

intervention.         “There       are   two     standard   reasons       for   legal

intervention        in      contracts:         asymmetric     information         and

externalities.”          Steven Shavell, Contractual Holdup and Legal

Intervention, 36 J. Legal Stud. 325, 346 (2007).                  “The presumption

of contract enforceability is rebuttable where the contract . . .

materially impinges on the rights of third parties (material

externalities).” Steven L. Schwarcz, Intermediary Risk in a Global

Economy, 50 Duke L.J. 1541, 1578 (2001).

                           The Dennis doctrine is part of a rich vein of

contract     law     that         regulates     contracts    causing        negative

externalities.           Jewish    law   has    regulated   such    contracts     for

millennia.     See Benjamin Porat, Contracts to the Detriment of a
Civil No. 19-1673, 19-1800 (FAB)                                 27

Third Party: Developing a Model Inspired by Jewish Law, 62 Univ.

Toronto L.J. 347, 363 (2012). Under the common law, “[i]n general,

a bargain which contemplates a wrong to a third person . . . is

illegal.”    7 Richard A. Lord, Williston on Contracts § 16:14, at

477 (4th ed. 2010) [hereinafter Williston on Contracts]. The First

Circuit Court of Appeals, for instance, refused to apply the

fiction of retroactivity to the detriment of third parties while

distinguishing cases in which a retroactive amendment was made to

a prior agreement.     Debreceni v. Outlet Co., 784 F.2d 13, 19–20

(1st Cir. 1986).     Contracts harming third parties have also been

found void as contravening public policy.     See, e.g., Roddy-Eden

v. Berle, 108 N.Y.S.2d 597, 599–600 (N.Y. Sup. Ct. 1951).      Even

the Lochner Court, which promoted freedom of contract with little

interference by the state, “retained for the courts a substantial

role in reviewing agreements that might in some way cause harm to

third parties and that offended libertarian norms of notice and

consent.” G. Richard Shell, Contracts in the Modern Supreme Court,

81 Calif. L. Rev. 431, 527 (1993).

                      Other areas of law also regulate contracts

causing harm to third parties.      These areas include the law on

unfair competition and antitrust.    See Caruso, 59 Harv. Int’l L.J.

at 409–11.
Civil No. 19-1673, 19-1800 (FAB)                                           28

                      Not   all    contracts       harming   third   parties,

however, can realistically be outlawed.              In a complex society,

much of what is done harms others; if persons in a complex society

were unable to reach agreements that adversely affect others, they

could   hardly   transact   at    all.     See     Bagchi,   Other   People’s

Contracts, 32 Yale J. on Reg. at 212.            And “[m]arket integration

accelerates   externalities      because   there    is   direct   competition

across a larger set of exchanges, requiring parties to respond to

terms offered elsewhere in that set.”        Aditi Bagchi, Interpreting

Contracts in a Regulatory State, 54 Univ. S.F. L. Rev. 35, 48

(2019) [hereinafter Bagchi, Interpreting Contracts].

                      Additionally, regulating a contract harming

third parties presents a tension with notions of party autonomy

and freedom of contract.

     A liberal state like ours is committed both to regulating
     the market to promote justice and protect people from
     harm as well as maximizing our sphere of autonomy in
     private affairs. . . . Every incursion into a private
     transaction that is intended to promote systemic goals
     or protect third parties has the effect of narrowing the
     scope of individual choice in contracting.

Id. at 39–40.    Justice Holmes announced a view on this tension,

stating that while a businessperson may set up shop in a small

town and thereby ruin another’s business, “the doctrine generally

has been accepted that free competition is worth more to society

than it costs, and that on this ground the infliction of the damage
Civil No. 19-1673, 19-1800 (FAB)                                     29

is privileged.”     Vegelahn v. Guntner, 167 Mass. 92, 106 (1896)

(Holmes, C.J., dissenting).

                        The upshot is that party autonomy, freedom of

contract, and protection of third parties are all bounded concepts.

See Daniel Markovits, Contract Law and Legal Methods 1550 (2012).

As one author puts it,

       While it is obvious that a contract should not be
       enforced where it is designed with the express purpose
       of harming third parties, it is less obvious to what
       extent contracting parties may incidentally undermine
       the value of third-party entitlements.      We might be
       tempted to say that parties to contract have no moral
       right to harm the interests of others. But this would
       be unduly restrictive; a regime that disallowed any
       conduct, whether individual or joint, that adversely
       affects others would leave an intolerably small space
       for individual freedom.     Individuals have a strong
       interest in being permitted to burden others to some
       extent, but limiting that burden is among the legitimate
       functions of contract regulation.

Bagchi, Interpreting Contracts, 54 Univ. S.F. L. Rev. at 51.

                        The limits on autonomy and freedom to contract

are manifested in Dennis, of course, because the doctrine protects

third parties at the expense of autonomy.        Other parts of Puerto

Rico    law   reflect   a   similar   consideration.    For   instance,

“contracting parties may make the agreement and establish the

clauses and conditions which they may deem advisable, provided

they are not in contravention of law, morals, or public order.”

P.R. Laws Ann. tit. 31, § 3372.
Civil No. 19-1673, 19-1800 (FAB)                                                 30

                         The Dennis limitation on freedom to contract

is a noteworthy aspect of Puerto Rico law.               “As it is known, the

freedom of contract principle governs in Puerto Rico.”                     Soc. de

Gananciales v. Vélez & Assocs., 145 D.P.R. 508 (1998) (officially

translated to English without page numbers).

                         Yet    the   Dennis    doctrine      does   not     always

privilege third parties.          The Puerto Rico Supreme Court intends

the Dennis doctrine to strike a balance between promoting autonomy

and protecting third parties.

                         The    Puerto   Rico       Supreme   Court’s   balanced

approach is seen in Dolphin, 127 D.P.R. at n.11.              The Dolphin court

focused   on   whether    a    business’s    rights    were    harmed   when    its

employees left and contracted with a competitor. Id. By requiring

harm to the business’s rights, as opposed to a more freewheeling

inquiry into any harm suffered by the business, Dolphin secures

autonomy and freedom of contract in some circumstances while

sacrificing    it   to   the    protection     of    third    parties   in    other

instances.

                         A closer inspection further reveals the nature

of the balance struck.         The rights relevant to the Dolphin court’s

inquiry into injury were those associated with the “right to

require . . . employees to stay with the company.”               Id.    Thus, the

Dolphin court was interested in the relatively narrow question of
Civil No. 19-1673, 19-1800 (FAB)                                           31

whether the Puerto Rico business held a right which by its very

nature limited the autonomy of the other contracting parties.             See

id.    Stated another way, the injured right must be incompatible

with the contracting parties’ exercise of autonomy.            See Dennis,

21 P.R. Offic. Trans. at 202–0.       This narrow inquiry tips the scale

decidedly in favor of contractual freedom.

                      The Dolphin court, of course, could have asked

other questions that would have better protected third parties at

the expense of contractual freedom.       For instance, the court might

have asked whether the disputed contract adversely affected any

right held by the Puerto Rico business.          Or, to provide even more

protection to third parties, the Dolphin court might have simply

inquired whether the disputed contract harmed the Puerto Rico

business in some way.       By focusing on the narrow question, the

Dolphin court identifies the type of injury a third party must

show and, consequently, the balance meant to be struck by the

Dennis doctrine.

                      The   picture    becomes    even   clearer   when   the

Dennis court’s application of the injury requirement is layered

on.    The Dennis court found injury because the sale of the property

“eliminated the ‘exclusive reserve of the right’ to buy [the

property]” in the third party’s option.          21 P.R. Offic. Trans. at

204.    In other words, the third party in Dennis did in fact have
Civil No. 19-1673, 19-1800 (FAB)                                       32

a right to limit the property owner’s freedom to sell the property

to another.    As such, the facts in Dennis are distinguishable from

those in Dolphin.

                      The Dolphin court’s application of the Dennis

test also fits within the quilt of common law cases regulating

contracts that harm third parties.     As one treatise explains, “[a]

number   of    decisions   declare   illegal    a   bargain   necessarily

involving a breach of a previous contract with another party.”

Williston on Contracts, § 16:14, at 484–85. And while “[a] bargain

of employment which to the knowledge of the parties violates an

existing contract with another has been held invalid, . . . . [i]t

is not generally wrongful . . . to offer better terms to another’s

employee so long as the latter is free to leave.”         Id. at 489–90.

                      A similar consideration is evident in Twin

County Grocers, 81 F. Supp. 2d at 292.         Any sale between a seller

and her customers is likely to take wealth away from the seller’s

competitors.    See Caruso, 59 Harv. Int’l L.J. at 390.        The lesson

of Twin County Grocers, however, is that this type of externality

is not cause to nullify a contract pursuant to Dennis without

something more, like a contract by which the seller’s competitor

had a right to that sale.     81 F. Supp. 2d at

                      Another insight can be gleaned from Dolphin.

The opinion makes clear that, pursuant to the local laws and
Civil No. 19-1673, 19-1800 (FAB)                                      33

constitutional   protections   being   evaluated,    an   employer   and

employee could agree that the employee cannot resign from a job at

any time or for any reason.    127 D.P.R. 869.   It is thus apparent

that the Puerto Rico business could have chosen, but did not

choose, to obtain the right necessary to a Dennis claim.        Stated

another way, the Puerto Rico business decided, through its autonomy

and contractual freedom, to structure its contractual relation

with the employees in such a way that made it vulnerable to the

precise type of harm of which it complained.        In this situation,

protecting the Puerto Rico business from harm as a third party to

one contract would simultaneously undo the business’s decision

regarding that same harm reflected in its own contract with some

of the same persons that were also parties to the allegedly harmful

contract. The Dennis doctrine is not an insurance policy for one’s

own exercise of autonomy. Whether this insight is animated through

the prism of the injury element to the Dennis test or through

another of the test’s elements, it appears to be a motivating

factor behind the Dolphin court’s decision.

          3.     Decision

                 Defendant has failed plausibly to allege a Dennis

claim, even assuming defendant is correct in its characterization

of the foreclosure sale agreement as erasing the debt between Wind

Farm and Punta Lima and the amended foreclosure sale agreement as
Civil No. 19-1673, 19-1800 (FAB)                                            34

reviving    the     debt.   See   Docket   No. 177    at   p. 13    (alleging

characterization); Docket No. 178 at p. 15 (same).           Defendant has

failed because it does not allege a specially protected interest

and because its juridical relationship is not incompatible with

the disputed contract.

                    Defendant’s beef is with the amended foreclosure

sale agreement.       Once plaintiffs agreed to the foreclosure sale

agreement     and    extinguished   the    debt,     defendant     says,   the

subordination agreement no longer kept defendant from collecting

rent owed pursuant to the land leases.             See Docket No. 177 at

p. 13; Docket No. 178 at p. 14–15.         By reviving the extinguished

debt through the amended agreement and thereby triggering the

subordination agreement once again, defendant seems to argue,

plaintiffs injured its right to collect the land leases rent.              See

Docket No. 177 at pp. 14–17; Docket No. 178 at pp. 16–19.

                    Defendant’s argument misses the mark.           Defendant

alleges no right limiting Wind Farm from extinguishing, reviving,

increasing, decreasing, or otherwise altering Wind Farm’s debt to

Punta Lima.    Thus, defendant alleges no right (i) that was injured

by the amended foreclosure sale agreement and (ii) whose very

nature limited the autonomy of Wind Farm and Punta Lima to enter

the amended foreclosure sale agreement. Defendant may have a right

or interest injured by the amended foreclosure agreement (as
Civil No. 19-1673, 19-1800 (FAB)                                             35

defendant construes that agreement), but nowhere does defendant

allege a right incompatible with the agreement.                 Consequently,

defendant does not plausibly allege a Dennis claim.              See Dolphin,

127 D.P.R. at n.11; Dennis, 21 P.R. Offic. Trans. at 202–04; see

generally Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570; Zenón,

924 F.3d at 615–16.

                   There is a separate reason why defendant is not a

prejudiced third party with a cognizable Dennis injury.               Defendant

entered the subordination agreement.          See Docket No. 177 at p. 3;

Docket   No. 178    at    p. 3.     That   exercise     of   autonomy   defeats

defendant’s interests in bringing a Dennis claim.

                   “Essential” to be a prejudiced party, the Dennis

court explained, “is the incompatibility between the juridical

position of the injured third persons and the effects derived from

the contract.”      21 P.R. Offic. Trans. at 202.            The Dennis court

found the juridical position of the third party’s option contract

“radically incompatible” with the sale contract.              Id. at 202–03.

                   Here, by contrast, defendant’s juridical relation

to   plaintiffs    includes       the   subordination    agreement.       Thus,

defendant chose to structure its relationship to Wind Farm in a

manner that made it vulnerable to the precise type of harm of which

it now complains.        The Dennis doctrine does not allow defendant to

so impinge on Punta Lima’s and Wind Farm’s contractual freedom,
Civil No. 19-1673, 19-1800 (FAB)                                                   36

and ignore defendant’s own exercise of autonomy, to nullify the

two parties’ amended foreclosure sale agreement as a result of

harm that defendant chose to make possible.                    See Dolphin, 127

D.P.R. at n.11; Dennis, 21 P.R. Offic. Trans. at 202–03.

                    As a result, the Court need not reach the other

asserted     bases      for    dismissal     of     defendant’s    amended   first

counterclaim against each plaintiff.                 See Dolphin, 127 D.P.R. at

n.11; Triangle Cayman Asset, 278 F. Supp. 3d at 519.                  Plaintiffs’

motion to dismiss the amended first counterclaims, see Docket

No. 148    at    pp. 8–19;      Docket     No. 180    at   pp. 1–2,   is   GRANTED.

Defendant’s amended first counterclaim against Wind Farm, see

Docket    No. 177       at    pp. 14–17,     and     defendant’s   amended   first

counterclaim against Wind Farm, see Docket No. 178 at pp. 16–19,

are DISMISSED WITH PREJUDICE.

     B.     Defendant’s Amended Fifth Counterclaims

            1.      The Parties’ Positions

                    Defendant’s fifth counterclaims originally sought

a declaratory judgment that the O&M agreement is still in force.

See Docket No. 130 at pp. 47–49; Docket No. 131 at pp. 34–36.

Plaintiffs      moved    to    dismiss     the     counterclaims   because    of    a

mandatory arbitration clause.                See Docket No. 148 at pp. 3–6.

Defendant then amended its counterclaims.                  See Docket No. 177 at

p. 1 n.1; Docket No. 178 at p. 1 n.1.                   Plaintiffs subsequently
Civil No. 19-1673, 19-1800 (FAB)                                                      37

moved to dismiss the amended fifth counterclaims.                            See Docket

No. 180 at pp. 1–2.

                    Defendant now seeks a permanent injunction against

Wind Farm.       Defendant asks the Court to enjoin Wind Farm from

terminating the O&M agreement.            See Docket No. 177 at pp. 22–24.

The term of the O&M agreement, defendant notes, is coincident with

the term of an agreement between Wind Farm and another entity.

Id. at pp. 22–23.           Defendant alleges that Wind Farm unlawfully

terminated the other agreement and used this unlawful termination

to end the O&M agreement.         Id. at pp. 23–24.

                    Defendant    also     brings       a        claim   of     tortious

interference with contractual relations against Punta Lima.                          See

Docket No. 178 at pp. 24–26.            The basis for the claim, it seems,

is   that   Punta    Lima    directed    Wind   Farm       to    terminate     the   O&M

agreement unlawfully.         See id. at p. 26.

            2.      Applicable Law

                    Rule 13(i) authorizes the Court to order separate

trials and judgments on a counterclaim.                Fed. R. Civ. P. 13(i);

see Gutor Int’l AG v. Raymond Packer Co., Inc., 493 F.2d 938, 944

n.10 (1st Cir. 1974).           The Court has substantial discretion in

deciding whether to bifurcate a trial.                 See McLaughlin v. State

Farm Mut. Auto. Ins. Co., 30 F.3d 861, 870 (7th Cir. 1994).                          The

Court may exercise this discretion “[f]or convenience, to avoid
Civil No. 19-1673, 19-1800 (FAB)                                38

prejudice, or to expedite and economize,” Fed. R. Civ. P. 42(b),

to avoid inequitable delay, Gutor, 493 F.2d at 944 n.10, if

expedition of certain claims is necessary to promote the interests

of justice, Warshawsky & Co. v. Arcata Nat’l Corp., 552 F.2d 1257,

1264 (7th Cir. 1977), and “in furtherance of judicial convenience,

to avoid prejudice, or when separate trials will be conducive to

expedition and economy,” Local Union No. 38, Sheet Metal Workers’

Int’l Ass’n, AFL-CIO v. Pelella, 350 F.3d 73, 93 n.1 (2d Cir. 2003)

(Straub, J., dissenting).

          3.   Decision

               The interests of justice would not be served by

adjudicating defendant’s amended fifth counterclaims against Wind

Farm and Punta Lima in the same trial as the other claims and

counterclaims in these cases.      The amended fifth counterclaims

involve two agreements, neither of which, according to the parties’

allegations, plays a substantial part in any of the other claims

or counterclaims in these cases.    See Docket Nos. 119, 120, 177,

178.   Additionally, to prove the amended fifth counterclaims,

defendant seeks extensive discovery that could take many months to

obtain pursuant to the Hague Convention on the Taking of Evidence

Abroad in Civil or Commercial Matters (“Hague Convention”).    See

Docket No. 139 at pp. 6–7.   Separating the trial on the amended

fifth counterclaims will promote convenience to the Court and
Civil No. 19-1673, 19-1800 (FAB)                                         39

parties, avoid prejudice and inequitable delay to plaintiffs, and

expedite   and   economize   adjudication   of   the   other   claims   and

counterclaims in these cases.      Consequently, pursuant to Federal

Rule of Civil Procedure 13(i), the Court orders that defendant’s

amended fifth counterclaim asserted against Wind Farm, see Docket

No. 177 at pp. 22–24, and its amended fifth counterclaim asserted

against Punta Lima, see Docket No. 178 at pp. 24–26, will be

adjudicated at a separate trial.       Plaintiffs’ motion to dismiss

the amended fifth counterclaims, see Docket No. 180 at pp. 1–2,

will be decided at a later time.

     C.    Defendant’s Amended Sixth Counterclaim

           1.    The Parties’ Positions

                 Defendant’s amended sixth counterclaims assert that

the plaintiffs are each liable for unjust enrichment pursuant to

Ortiz-Andújar v. Commonwealth of Puerto Rico, 22 P.R. Offic. Trans.

774, 780 (1988).    See Docket No. 177 at pp. 24–25; Docket No. 178

at pp. 26-27.     Defendant alleges that Wind Farm and Punta Lima

were unjustly enriched at defendant’s expense because Punta Lima

required Wind Farm to pay rent to Punta Lima while prohibiting

rent payments to defendant, thereby “forcing [defendant] to remain

tied to a Land Lease for which it received no benefit, while [Punta

Lima] benefited from the Facility Lease Agreement rent.”                See

Docket No. 177 at p. 25; Docket No. 178 at p. 27.          Additionally,
Civil No. 19-1673, 19-1800 (FAB)                                              40

defendant alleges, plaintiffs were unjustly enriched when they

denied land lease rent to defendant while demanding access to its

premises and by continuing to leave equipment on defendant’s land

to this day.    See Docket No. 177 at p. 25; Docket No. 178 at p. 27.

                 Plaintiffs     move   to   dismiss      the    amended     sixth

counterclaims    because,     according     to    plaintiffs,      the    unjust

enrichment doctrine is inapplicable here.              See Docket No. 148 at

pp. 6–8.    Plaintiffs point to caselaw holding that the unjust

enrichment doctrine is inapplicable where there is a legal precept

such as a contract.     Id. at pp. 7–8.     Plaintiffs note that some of

the enrichment about which defendant complains—continued facility

lease rent payments without land leases rent payments—is provided

for in the extension agreements between Wind Farm and Punta Lima.

Id. at p. 7.

                 Defendant responds that its unjust enrichment claim

focuses on plaintiffs’ denial of land lease rent payments to

defendant while demanding access to the property.                  See Docket

No. 171 at pp. 13–14.       Defendant also states again that it is

currently being deprived of the use of its property even though

there is no contract between the parties.              Id. at p. 14.      In its

response,   defendant    adds    an    argument        that    plaintiffs    are

“appropriating for themselves the potential of the wind generation

business that [defendant] conceived.”            Id.
Civil No. 19-1673, 19-1800 (FAB)                                               41

            2.     Applicable Law

                   The Puerto Rico Supreme Court recognized the unjust

enrichment doctrine in Ortiz-Andújar, 22 P.R. Offic. Trans. at

780.   Unjust enrichment occurs “when the laws have not foreseen a

situation where a patrimonial shift occurs, which shift cannot be

rationally explained by the prevalent body of laws.” Id. (internal

quotation marks omitted).

                   There are five elements to an unjust enrichment

action.    These are “1) [existence] of enrichment; 2) a correlative

loss; 3) nexus between loss and enrichment; 4) lack of cause for

enrichment; and 5) absence of a legal precept excluding application

of enrichment without cause.”         Hatton v. Mun. de Ponce, 134 D.P.R.

1001   (1994)     (officially      translated    to   English    without      page

numbers).

                   As is evident in the doctrine’s fifth element, a

contract    governing       the   dispute   at   issue   renders   the     unjust

enrichment       doctrine    inapplicable.       P.R.    Tel.   Co.,   Inc.    v.

SprintCom, Inc., 662 F.3d 74, 97 (1st Cir. 2011).                  The “unjust

enrichment doctrine is applicable to do justice to one party in

the absence of a contractual or legal obligation from the other

party.”     Umpierre v. Torres-Díaz, 14 P.R. Offic. Trans. 578, 593

(1983).    “Thus, enrichment is not unjustified as long as there is

an equivalent contractual obligation or title acquired by purchase
Civil No. 19-1673, 19-1800 (FAB)                                                      42

or by gift, or is the result of a legal or natural obligation.”

Ortiz-Andújar, 22 P.R. Offic. Trans. at 786; see also Candelario

del Moral v. UBS Fin. Servs. Inc. of P.R., 81 F. Supp. 3d 143, 152

(D.P.R. 2014) (Delgado-Hernández, J.) (“Enrichment is considered

just—not unjust—when it results from a contractual obligation,

from a title validly acquired by purchase or gift, or as a result

of a legal or natural obligation.”).

             3.     Decision

                    Defendant    pleads    itself       out    of    much     of     its

counterclaims.         According    to     defendant’s         allegations,          the

extension    agreements     provided      that   Wind    Farm       would    continue

payments due pursuant to the facility lease but would not spend

insurance proceeds on, for instance, rent due pursuant to the land

leases. See Docket No. 177 at pp. 9, 27; Docket No. 178 at pp. 11,

29;   see,   e.g.,    Docket    No. 119,    Ex. 19      at    pp. 2–3       (cited   or

referenced in Docket Nos. 177, 178) (stating terms of extension

agreement).       That contract governs much of what defendant contends

is unjust enrichment—facility lease rent payments made at the same

time land leases rent payments were prohibited. See Docket No. 177

at p. 25; Docket No. 178 at p. 27. As such, defendant cannot bring

an unjust enrichment claim based on those issues.                   P.R. Tel. Co.,

662 F.3d at 97.
Civil No. 19-1673, 19-1800 (FAB)                                          43

                    Nor can defendant bring an unjust enrichment claim

based on plaintiffs’ access to the project site, or their demands

for   access   to    the   project   site,   occurring   before    defendant

allegedly terminated the land leases.         Those matters are governed

by the land leases. Accordingly, unjust enrichment is inapplicable

to these issues, too.       Id.

                    Another issue raised by defendant in its response

to plaintiffs’ motion to dismiss—purported unjust enrichment by

plaintiffs’ “appropriating for themselves the potential of the

wind generation business that [defendant] conceived”—also fails.

For starters, this issue was not alleged in defendant’s amended

counterclaims as a basis for a claim of unjust enrichment.               See

Docket   No. 177      at   pp. 24–25;   Docket   No. 178   at     pp. 26-27.

Furthermore, the assertion is conclusory and vague.             And whatever

defendant seems to mean by the assertion appears to be governed by

the many agreements entered between the parties, including the

agreement allowing Punta Lima to foreclose on Wind Farm in the

event of certain defaults.        So this assertion is not a basis for

an unjust enrichment claim, either.          Zenón, 924 F.3d at 615–16;

P.R. Tel. Co., 662 F.3d at 97.

                    The only issue remaining is defendant’s allegation

that plaintiffs have been unjustly enriched by leaving equipment

or accessing the project site after defendant allegedly terminated
Civil No. 19-1673, 19-1800 (FAB)                                           44

the land leases.      To be sure, this allegation relies on a finding

that defendant validly terminated the land leases, a matter very

much   in   dispute   in    these   cases.     For   purposes   of   deciding

plaintiffs’ motion to dismiss, the Court will not rule on whether

defendant validly terminated the land leases and will assume the

land leases were validly terminated.           The Court further observes

that plaintiffs have not identified a different legal precept or

other reason why the unjust enrichment should not apply to this

issue.      With   that    assumption   and   observation,   defendant    has

plausibly alleged a claim of unjust enrichment on this issue.             See

Oldnar Corp. v. Panasonic Corp. of N. Am., 766 F. App’x 255, 266

(6th Cir. 2019).

                   For the reasons discussed above, plaintiffs’ motion

to dismiss defendant’s amended sixth counterclaims, see Docket

No. 148 at pp. 6–8; Docket No. 180 at pp. 1–2, is GRANTED IN PART

AND DENIED IN PART.        Defendant’s amended sixth counterclaims, see

Docket No. Docket No. 177 at pp. 24–25; Docket No. 178 at pp. 26-

27, are DISMISSED WITH PREJUDICE IN PART to the extent discussed

above.

       D.   Defendant’s Amended Seventh Counterclaim

            1.     Parties’ Positions

                   Defendant’s amended seventh counterclaims are a

veritable kitchen sink of allegations.               See Docket No. 177 at
Civil No. 19-1673, 19-1800 (FAB)                                            45

pp. 25–31; Docket No. 178 at pp. 27–33.              The legal theory is

muddled.     See Docket No. 177 at pp. 25–31; Docket No. 178 at

pp. 27–33.

                 The amended counterclaims are entitled “violation

of implied covenant of good faith and fair dealing.”              See Docket

No. 177 at p. 25; Docket No. 178 at p. 27.           Defendant begins the

amended counterclaims with a citation to the statutory provision

affirming that contracting parties must act in good faith.                See

Docket No. 177 at pp. 26 (citing 31 L.P.R.A. §§ 3372, 3375); Docket

No. 178 at p. 28 (same). Defendant also cites statutory provisions

authorizing damage awards, including awards to persons injured by

someone who is guilty of fraud, negligence, or delay in fulfilling

his obligations.     Docket No. 177 at pp. 26 (citing 31 L.P.R.A.

§§ 3018, 3019, 3024); Docket No. 178 at p. 28 (same).              Defendant

further cites article 1077 of the Civil Code of Puerto Rico, which

states that, where an obligated person does not comply with what

is incumbent upon him, “[t]he injured party may choose between

demanding    compliance   or    resolution   of    the    obligation,    with

compensation for damages and payment of interest in both cases.

Docket No. 177 at pp. 27 (citing 31 L.P.R.A. § 3052); Docket

No. 178 at p. 29 (same).

                 Defendant     then   contends    that   “[i]n   the   present

case, plaintiffs have behaved in bad faith and continue to do so,
Civil No. 19-1673, 19-1800 (FAB)                                         46

making [defendant] eligible for remedy under [Article] 1077 of the

Civil Code of Puerto Rico.”        See Docket No. 177 at pp. 26–27;

Docket No. 178 at pp. 28–29.        Afterwards, defendant provides a

list     of   “Plaintiffs’   continued    bad    faith     throughout   the

contractual relationships between [Punta Lima], [Wind Farm], and

[defendant].”     See Docket No. 177 at p. 27–30; Docket No. 178 at

p. 29–32.      The   list,   according   to   defendant,    “unequivocally

demonstrate[s] a pattern of bad faith conduct in every aspect of

plaintiffs’ dealings. Plaintiffs clearly acted this way to further

advance their goals and interests, with complete disregard of the

obligations, terms, and conditions contracted with [defendant] and

to its detriment.” See Docket No. 177 at pp. 30–31; Docket No. 178

at pp. 32–33.

                  Defendant’s list of plaintiffs’ alleged bad faith

conduct captures many of the impactful events leading to this

litigation.     Defendant first takes issue with the fact that the

extension agreements provided for Wind Farm to pay facility lease

rent while prohibiting Wind Farm using insurance proceeds to pay

land leases rent.     See Docket No. 177 at p. 27; Docket No. 178 at

p. 29.    Defendant next complains that Punta Lima did not cure Wind

Farm’s land leases rent payment default, and seems to connect this

to a purported intent by Wind Farm to continue to use defendant’s

property without paying rent.      See Docket No. 177 at p. 28; Docket
Civil No. 19-1673, 19-1800 (FAB)                                                47

No. 178    at    p. 30.     Defendant    also    alleges    that   Punta      Lima

“manufactured” Wind Farm’s facility lease default so that Punta

Lima could both (i) foreclose on Wind Farm and (ii) maintain

facility    lease    debt   that   would,   through      the   effect    of   the

subordination agreement, prevent defendant from collecting land

leases rent. See Docket No. 177 at p. 28; Docket No. 178 at p. 30.

Another instance of bad faith, defendant states, was Punta Lima’s

failure to pay itself the termination payment once it acquired

control of Wind Farm.       See Docket No. 177 at p. 29; Docket No. 178

at p. 31.       Relatedly, defendant alleges bad faith in the purchase

price that Punta Lima assigned to Wind Farm.               See Docket No. 177

at pp. 29–30; Docket No. 178 at p. 31–32.               A further instance of

bad faith, defendant says, is plaintiffs’ decision to revive,

through the amended foreclosure sale agreement, the debts that

were extinguished through the foreclosure sale agreement.                     See

Docket No. 177 at p. 29; Docket No. 178 at p. 31.

                    Defendant closes the amended seventh counterclaims

by seeking relief pursuant to Article 1077 “for material breach of

contract in violation of” the other statutory provisions mentioned

above.     See Docket No. 177 at p. 31; Docket No. 178 at p. 33.

Defendant   adds     that   plaintiffs   failed    to    fulfill   contractual

stipulations,       rejected    good     faith    consequences      of     those

stipulations, and that the actions are dolous and fraudulent.                 See
Civil No. 19-1673, 19-1800 (FAB)                                                  48

Docket   No. 177    at    p. 31;     Docket     No. 178    at    p. 33.     Finally,

defendant asks for damages.           See Docket No. 177 at p. 31; Docket

No. 178 at p. 33.

                   Plaintiffs       move   to    dismiss   the    amended    seventh

counterclaims as failing to state a plausible cause of action.

See Docket No. 148 at pp. 19–24.                In support, plaintiffs raise a

host of arguments.

                   First, plaintiffs say that to raise a dolo claim

there must be a breach resulting from bad faith.                    Id. at pp. 19–

20.    Plaintiffs note that the only avoided contractual obligation

mentioned in the amended seventh counterclaims is Wind Farm’s

payment of land leases rent.          Id. at p. 20.        The nonpayment of the

rent does not evince dolo, plaintiffs continue, because defendant

erroneously included insurance proceeds in its rental calculations

and because plaintiffs have sought to pay rent as part of these

cases.    Id. at pp. 20–21.

                   Plaintiffs       also   argue    that    their    actions   were

merely those in keeping with agreements.                    Id. at p. 21.         As

examples plaintiffs point to actions associated with the extension

agreements and the foreclosure sale agreement.                   Id. at pp. 21–22.

                   Finally, plaintiffs take issue with allegations of

bad faith associated with the purchase price in the foreclosure

sale   agreement.        Id.   at   pp. 22–23.       Plaintiffs      suggest   that
Civil No. 19-1673, 19-1800 (FAB)                                            49

defendant does not have standing to challenge the price and that

defendant is barred by laches from challenging the price.             Id.

                 In response, defendant argues that the Court should

not resolve the merits of defendant’s claim at this stage.                  See

Docket No. 171 at p. 15.       Defendant also argues that a contractual

breach is not necessary successfully to bring a claim for violation

of the covenant of good faith and fair dealing.            Id.      Defendant

also notes that it has provided to the Court a letter from an

insurer stating that insurance proceeds paid thus far are of the

same type that defendant identified in its land leases rental

calculations, and this document generates a factual dispute that

cannot be solved at this stage.         Id. at p. 17.

           2.    Applicable Law

                 i.     Duty of Good Faith

                        Puerto Rico law implies into contracts the

covenant of good faith and fair dealing.         P.R. Laws Ann. tit. 31,

§ 3375; see Cantellops v. Álvaro-Chapel, 234 F.3d 741, 744 (1st

Cir.   2000).     The   duty    of    good   faith   applies   to    contract

performance.    Adria Int’l Grp., Inc. v. Ferré Dev., Inc., 241 F.3d

103, 108–09 (1st Cir. 2001).         “Writ large, that requirement serves

‘the commendable purpose of injecting ethical content into the

legal order.’”   New Comm Wireless Servs., Inc. v. SprintCom, Inc.,
Civil No. 19-1673, 19-1800 (FAB)                                                 50

287   F.3d   1,    12    (1st   Cir.   2002)   (quoting     Velilla     v.   Pueblo

Supermarkets, Inc., 11 P.R. Offic. Trans. 732, 736 (1981)).

                          “‘Good faith performance or enforcement of a

contract emphasizes faithfulness to an agreed common purpose and

consistency with the justified expectations of the other party.’”

Adria Int’l, 241 F.3d at 108 (quoting Restatement (Second) of

Contracts § 205a (1981)).         “It is important to highlight that the

concept of ‘good faith’ creates special conduct responsibilities

for each case in accordance with the juridical relationship and

the end intended by the parties.”          Century Packing Corp. v. Giffin

Specialty Equip. Co., LLC, 438 F. Supp. 2d 16, 26 (D.P.R. 2006)

(Acosta, J.).

                          “In determining whether liability attaches in

a particular instance, an inquiring court typically examines the

totality of the circumstances.”            New Comm Wireless, 287 F.3d at

12.   “[T]he ethical content of each act must be examined in the

light of its particular circumstances.”               Id.       “Liability exists

if, in light of all the surrounding circumstances, the party’s

actions appear arbitrary, deceitful, or animated by some improper

purpose.”    Id.

                   ii.    Dolo

                          “[C]ontractual       dolo   is    a   broad   term   that

includes deceit, fraud, misrepresentation, undue influence and
Civil No. 19-1673, 19-1800 (FAB)                                                   51

other insidious machinations.”              P.R. Tel. Co., 662 F.3d at 99

(internal quotation marks omitted).           “[D]olo in the performance of

obligations is equalized to bad faith.”              Id. (internal quotation

marks omitted).

                         “Dolo entails malice, the intention to do harm

to another’s person or property.              This is the main difference

between dolo and negligence, and delinquency.”             Canales-Delgado v.

Pan American World Airways, Inc., 12 P.R. Offic. Trans. 411, 425

(1982)   (internal     quotation     marks    omitted).         “Dolo    entails    a

malicious intent to do harm, and is thus differentiated from mere

negligence.”       Event Producers, Inc. v. Tyser & Co., N. Am., Inc.,

854 F. Supp. 35, 38 (D.P.R. 1993).               Dolo “implies will, and not

merely omission.”      Id.

                         “Dolo can take two forms:              (1) dolo in the

formation     of   contracts,   and    (2)    dolo   in   the    performance       of

contractual obligations.”          Portugués-Santana v. Rekomdiv Int’l,

657 F.3d 56, 59 (1st Cir. 2011). Dolo in the formation of contracts

may   cause   nullification     of    the    contract,    while       dolo   in   the

performance of a contract may give rise to damages.                      P.R. Tel.

Co., 662 F.3d at 99.

                         Dolo   requires     a    deceitful     and     intentional

avoidance of contractual obligations.              “Dolus in the performance

of a contractual obligation occurs where a party, knowingly and
Civil No. 19-1673, 19-1800 (FAB)                                          52

intentionally, through deceitful means, avoids complying with its

contractual obligation.”          Casco, Inc. v. John Deere Constr. &

Forestry Co., Civ. No. 13-1325, 2015 WL 4132278, at *2 (D.P.R.

July 8, 2015) (Delgado-Hernández, J.).            “The contracting parties’

good faith is presumed; rebuttal of such a presumption requires

evidence of intentional fault or bad faith.”             Gazelle v. MR 314

Fortaleza LLC, Civ. No. 16-2500, 2018 WL 1322155, at *6 (D.P.R.

Mar. 12, 2018) (Gelpí, J.).

      A party acts with dolus when that party willfully fails
      to perform an obligation. . . .    [A] finding of dolus
      requires   a   finding   that    the   breaching   party
      intentionally breached an obligation that it knew was
      binding, and . . . a court must analyze the subjective
      intent of the breaching party in order to make a finding
      of dolus.

Servicios Comerciales Andinos, S.A. v. Gen. Elec. Del Caribe, Inc.,

145   F.3d   463,    477   (1st   Cir.   1998)   (citation   omitted).   One

commentator describes it as “the willful and conscious breach of

a juridical duty that causes to the other contracting party a

damage for which he must answer.”            Márquez v. Torres-Campos, 11

P.R. Offic. Trans. 1085, 1098 (1982).

             3.     Decision

                    The slapdash nature of defendant’s amended seventh

counterclaims has required this Court to expend considerable time

in ascertaining what is being alleged.               The Court has made a

determined effort to understand what defendant is attempting to
Civil No. 19-1673, 19-1800 (FAB)                                        53

set forth.    5 Charles Alan Wright et al., Federal Practice and

Procedure § 1286 (3d ed. 2010).

                  The Court construes defendant’s allegations as an

assertion    of   dolo   because   defendant   alleges   that   plaintiffs

performed one or more agreements in bad faith.       P.R. Tel. Co., 662

F.3d at 99; Gazelle, 2018 WL 1322155, at *5 & n.2.         Defendant, it

seems, alleges that plaintiffs violated their duty of good faith

with dolo.

                  Half of defendant’s amended seventh counterclaims

can be lopped off from the start.      None of the contracts discussed

in defendant’s amended seventh counterclaims concern contracts

between defendant and Punta Lima.        The duty of good faith arises

from a contractual relation.       P.R. Laws Ann. tit. 31, § 3375; see

Cantellops, 234 F.3d at 744; see also Docket No. 178 at p. 28

(citing law providing that the duty of good faith arises from

contractual obligations).      So defendant does not allege a duty of

good faith to itself that Punta Lima could have violated, with or

without dolo.     See, e.g., Yacht Caribe Corp. v. Carver Yacht LLC,

270 F. Supp. 3d 547, 556 (D.P.R. 2017) (Gelpí, J.) (dismissing

claim for breach of good faith covenant because there was no

contract between the parties); Union de Empleados de Muelles de

P.R. PRSSA Welfare Plan v. UBS Fin. Servs. Inc. of P.R., Civ.

No. 10-1141, 2011 WL 13213283, at *14–15 (D.P.R. Mar. 31, 2011)
Civil No. 19-1673, 19-1800 (FAB)                                         54

(Delgado-Colón, J.) (same), vacated in part on other grounds, 704

F.3d 155 (1st Cir. 2013).        As such, defendant’s amended seventh

counterclaim against Punta Lima, see Docket No. 178 at pp. 27–33,

is DISMISSED WITH PREJUDICE.

                 In fact, there are only two contracts to which

defendant is a party mentioned in the amended seventh counterclaim

against Wind Farm.    These are the subordination agreement and the

land leases.    See Docket No. 177 at pp. 25–31.

                 Thus,    this   Court   construes    defendant’s   amended

seventh counterclaim against Wind Farm as alleging a claim for

violation with dolo of the duty of good faith attendant to the

subordination agreement and the land leases. The alleged bad faith

actions listed by defendant, it seems, are meant as factual support

for those claims.

                 Defendant’s amended seventh counterclaim against

Wind Farm limps across the line into plausibility.          At every turn,

the   amended   seventh    counterclaim     depends    on   inferences   of

intentional deceit and malice.       See id.    Luckily for defendants,

the Court draws all reasonable inferences in favor of the non-

movant, Zenón, 924 F.3d at 615–16, and determining motive and

intent is an issue often better suited for the trier of fact,

Mulero-Rodríguez v. Ponte, Inc., 98 F.3d 670, 677 (1st Cir. 1996).

Taking as true only the facts and contractual interpretations
Civil No. 19-1673, 19-1800 (FAB)                                                 55

alleged in defendant’s amended counterclaims, the foreclosure sale

agreement    purchase         price   and    the   amended    foreclosure      sale

agreement    permit       a     reasonable     inference      that    Wind     Farm

intentionally and maliciously avoided its duty of good faith to

defendant.    See Docket No. 177 at pp. 25–31.

                  Therefore,          plaintiffs’        motion      to   dismiss

defendant’s amended seventh counterclaims, see Docket No. 148 at

pp. 19–24; Docket No. 180 at pp. 1–2, is GRANTED IN PART AND DENIED

IN PART.      As noted, defendant’s amended seventh counterclaim

against Punta Lima, see Docket No. 178 at pp. 27–33, is DISMISSED

WITH PREJUDICE, while defendant’s amended seventh counterclaim

against    Wind   Farm,       see   Docket   No. 177    at   pp. 25–31,   is   not

dismissed.

     E.     Plaintiffs’ Motion Regarding Claims to be Heard at Trial

            1.    Parties’ Positions

                  Plaintiffs argue that the evidentiary hearing and

trial consolidated by this Court, see Punta Lima, 2019 WL 6358215,

at *1, 16, should involve either (i) only plaintiffs’ claims or

(ii) plaintiffs’ claims and three of defendant’s counterclaims

that “mirror” plaintiffs’ claims, see Docket No. 136 at pp. 3–5.

Plaintiffs argue that the other four counterclaims should be

bifurcated and put off to a later date.                Id.
Civil No. 19-1673, 19-1800 (FAB)                                    56

               Defendant responds that justice, due process, and

practical considerations require its claims to be heard at the

same time as plaintiffs’ claims.        See Docket No. 140 at p. 2.

Defendant agrees with plaintiffs regarding the complexity of the

case, id. at p. 6, and suggests holding a preliminary injunction

hearing while delaying the merits trial for a later date, id. at

p. 3.

               Plaintiffs’      reply    supports   maintaining   the

consolidated preliminary injunction hearing and merits trial.      See

Docket No. 147 at p. 5.   They also repeat their proposal either to

postpone the trial on all of defendant’s counterclaims or bifurcate

some of the counterclaims.   Id. at p. 2.

               In   a     surreply,     defendant   “disagrees    that

bifurcation is appropriate if it will require an undue fractioning

of claims that are inextricably intertwined with the facts of the

complaint and the affirmative defenses.”       See Docket No. 172 at

p. 2.   Defendant also references reasons given in its response.

Id.

          2.   Applicable Law

               As discussed above, Federal Rule of Civil Procedure

13(i) authorizes the Court to bifurcate the trial and judgment of

counterclaims from other claims and counterclaims in a case.
Civil No. 19-1673, 19-1800 (FAB)                                           57

           3.   Decision

                Plaintiffs’ motion regarding the claims to be heard

at trial, see Docket No. 136, is GRANTED IN PART AND DENIED IN

PART.   Defendant’s fifth counterclaims against Wind Farm and Punta

Lima, see Docket No. 177 at pp. 22–24; Docket No. 178 at pp. 24–

26, will be adjudicated at a separate trial as discussed above.

Plaintiffs’ motion is otherwise denied.

     F.    Plaintiffs’ Motion to Continue the Hearing and Trial

           1.   Parties’ Positions

                Plaintiffs ask to postpone the hearing and trial

date to February 27, 2020.    See Docket No. 151 at p. 4.

                Defendant    responds   that   it   would    agree    to   a

postponement until the end of March or until April 20–24.              See

Docket No. 157 at p. 5.      Defendant says that, before moving to

continue the hearing and trial, plaintiffs did not comply with

local rules requiring that parties confer before a motion is filed.

Id. at p. 2.

                Plaintiffs    respond   that   defendant’s      requested

postponement is too long.    See Docket No. 163 at pp. 5–6.          If the

hearing and trial cannot begin on February 27, they ask for

commencement as soon as possible after that date.           Id. at pp. 6–

7.   Plaintiffs also say that defendant committed the same error

with respect to local rules compliance with which it charges
Civil No. 19-1673, 19-1800 (FAB)                                                  58

plaintiffs, and that the local rules allow this Court to manage

its caseload without being stymied by a rigid application of the

rule on pre-motion conferrals.        Id. at p. 5.

                   Defendant surreplies that discovery deadlines and

briefing on other pending and potential motions in this case make

a hearing and trial in late February unworkable.                       See Docket

No. 172 at pp. 3–4.     Defendant further argues that compliance with

the   conferral    requirement   is   incumbent     on    a    party    seeking   a

continuance.      Id. at pp. 2–3.

           2.      Decision

                   Plaintiffs’ motion, see Docket No. 151, is DENIED.

IV.   Conclusion

      Plaintiffs’ motion to dismiss the amended counterclaims, see

Docket No. 180, is GRANTED IN PART AND DENIED IN PART.                   That part

of the motion pertaining to the amended fifth counterclaim remains

pending.   Plaintiffs’ first motion to dismiss, see Docket No. 148,

is VACATED AS MOOT.           Defendant’s amended first counterclaims

against each plaintiff, see Docket No. 177 at pp. 14–17; Docket

No. 178 at pp. 16–19, are DISMISSED WITH PREJUDICE.                    Defendant’s

amended fifth counterclaims, see Docket No. 177 at pp. 22–24;

Docket No. 178 at pp. 24–26, are bifurcated from the trial on the

other claims and counterclaims in these cases. Defendant’s amended

sixth   counterclaims,    see    Docket   No. 177    at       pp. 24–25;    Docket
Civil No. 19-1673, 19-1800 (FAB)                                                   59

No. 178    at    pp. 26–27,   are     DISMISSED    WITH   PREJUDICE       IN    PART.

Defendant’s amended seventh counterclaim against Wind Farm, see

Docket No. 177 at pp. 25–31, is not dismissed, while the amended

seventh counterclaim against Punta Lima; see Docket No. 178 at

pp. 27–33,      is   DISMISSED     WITH   PREJUDICE.      Plaintiffs’          motion

regarding claims to be heard at trial, see Docket No. 136, is

GRANTED IN PART AND DENIED IN PART. Plaintiffs’ motion to continue

the hearing and trial, see Docket No. 151, is DENIED.

     Therefore, the upcoming hearing and trial in these cases will

involve,    in    addition    to    plaintiffs’    motions   for    preliminary

injunction and claims as discussed in Punta Lima, 2019 WL 6358215,

at *16, certain of defendant’s amended counterclaims.                 The trial

will address defendant’s amended second counterclaims, which seek

a declaratory judgment that the subordination agreement is null

and void.        See Docket No. 177 at pp. 17–19; Docket No. 178 at

pp. 19–21.       The trial will also address defendant’s amended third

counterclaims, which seek a declaratory judgment that the land

leases were validly terminated and that defendant is entitled to

collect past due rent.           See Docket No. 177 at pp. 19–21; Docket

No. 178    at    pp. 21–23.        Additionally,   the    trial    will    address

defendant’s amended fourth counterclaims, which seek a declaratory

judgment that defendant was entitled to collect rent in the amount

it deems appropriate.         See Docket No. 177 at pp. 21–22; Docket
Civil No. 19-1673, 19-1800 (FAB)                                                 60

No. 178 at pp. 23–24.          Defendant’s amended sixth counterclaims

will   only   be   addressed      at   the   upcoming   trial    to   the   extent

defendant alleges a claim for unjust enrichment based on the

plaintiffs’ leaving equipment or accessing the project site after

defendant allegedly terminated the land leases.                  See supra; see

also Docket No. 177 at p. 25; Docket No. 178 at p. 27.                    Finally,

the    upcoming    trial   will    address     defendant’s      amended     seventh

counterclaim against Wind Farm for violating the implied covenant

of good faith and fair dealing in the land leases and subordination

agreement.    See supra; see also Docket No. 177 at pp. 25–31.

       The parties will inform the Court when they will be able to

file a Joint Proposed Pretrial Order, and will provide the Court,

no later than February 18, 2020, with three alternative dates on

which to hold a pretrial conference, three alternative dates on

which the trial may commence, and the number of days each party

will need to present its case.

       Defendant’s    amended      fifth     counterclaims,     which     seek   an

injunction and damages associated with the O&M agreement, will not

be adjudicated at the upcoming trial.               Dates for the pretrial

conference and trial for the amended fifth counterclaims will be

set by separate order.
Civil No. 19-1673, 19-1800 (FAB)                                  61

     IT IS SO ORDERED.

     San Juan, Puerto Rico, February 11, 2020.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
